DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 12, 14-23, 24-25 & 26-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,396,597. Although the claims at issue are not identical, they are not patentably distinct from each other because, see comparison below and further mutatis mutandis as applied to claims 24 and 26.
In regard to claim 12: (Currently Amended) A driving circuit for driving a plurality of transmitter-side coupling circuits of a wireless power transmitter,
1. (Currently Amended) A driving circuit for driving a plurality of transmitter-side coupling circuits at a wireless power transmitter,
an inverting circuit configured to generate an AC current at two output terminals by converting a DC current,
an inverting circuit being configured to convert a DC current to an AC current, and to output said AC current
wherein said plurality of transmitter-side coupling circuits are coupled in parallel between said two output terminals; a control circuit configured to control said inverting circuit to generate said AC current having a corresponding frequency for driving one selected transmitter-side coupling circuit;
between a first output terminal and a second output terminal; a control circuit being configured to control said inverting circuit to output a first AC current having a first frequency for driving said first transmitter-side coupling circuit, or to output a second AC current having a second frequency for driving said second transmitter-side coupling circuit, in each cycle,
operated as high-resistance circuits that are disabled to receive said AC current, and wherein element parameters of each transmitter-side coupling circuit are predetermined to make said transmitter-side coupling circuit operate at different frequencies.
said first transmitter-side coupling circuit is a high-resistance circuit when said second AC current having said second frequency is applied, and said second transmitter- side coupling circuit is a high-resistance circuit when said first AC current having said first frequency is applied, wherein said first frequency is an operating frequency of said first transmitter-side coupling circuit, said second frequency is an operating frequency of said second transmitter-side coupling circuit, and said operating frequency of said first transmitter-side coupling circuit is different from said operating frequency of said second transmitter-side coupling circuit.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 15, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Muratov et al. (US 10,135,305).

In regard to claims 1-11: (Canceled) 

In regard to claim 12: (Currently Amended) 
Jeong discloses a driving circuit for driving a plurality of transmitter-side coupling circuits of a wireless power transmitter (Figs 10, 11, & 12 Item A), comprising: an inverting circuit (Figs 10, 11, & 12 Items 111b1 & 111b2) configured to generate an AC current at two output terminals by converting a DC current (Figs 10, 11, & 12 Items Tx1, Tx2, 111b1 & 111b2), wherein said plurality of transmitter-side coupling circuits are coupled in parallel between said two output terminals (Figs 10, 11, & 12 Items 111b1 and 11b2, and Tx1 & Tx2 i.e. illustrated or arrangeable by the fact that all elements are grounded); a control circuit (Figs 10, 11, & 12 Item 111a) configured to control said inverting circuit to generate said AC current having a corresponding frequency for driving one selected transmitter-side coupling circuit (Figs 10, 11, & 12 Items 111a, 111b1 or 111b2 & Pars. [0126-0129] i.e. WPC and A4WP standards); and wherein element parameters of each transmitter-side coupling circuit are predetermined to make said transmitter-side coupling circuit operate at different frequencies (Figs 10, 11, & 12 Items Tx1 & Tx2 & Pars. [0126-0130]). 
However Jeong is vague in its disclosure of wherein the remaining transmitter-side coupling circuits are operated as high-resistance circuits that are disabled to receive said AC current.  
Muratov teaches wherein the remaining transmitter- side coupling circuits are operated as high-resistance circuits (Fig. 8 Item 15 & Col. 8 Lines 24-31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by Jeong 
Further In the alternative if Jeong does not explicitly disclose wherein said plurality of transmitter-side coupling circuits are coupled in parallel between said two output terminals it would have been obvious to one of ordinary skill in the art at the time of the invention to have concluded that the plurality of transmitter-side coupling circuits could have been arranged with a common node other than ground (e.g. a power source, or alternate coupling) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 865 USPQ 70.  

In regard to claim 13: (Canceled) 

In regard to claim 14: (Previously Presented) 
Modified Jeong further discloses the driving circuit according to claim 12, wherein said control circuit is configured to control said inverting circuit to drive one transmitter-side coupling circuit to operate at one time (Figs 8A, 10, 11, & 12 Items 111a, 111b1, 111b2, Tx1, & Tx2, & Pars. [0077-0078] and [0126-0129] i.e. see chart 8A and further capable with 111a).

In regard to claim 15:  (Previously Presented) 
Modified Jeong further discloses the driving circuit according to claim 12, wherein said control circuit (Figs 10, 11, & 12 Item 111a) comprises a configuration interface configured to receive a driving mode of said wireless power transmitter, wherein said control circuit controls said inverting circuit to respectively drive said plurality of transmitter-side coupling circuits to operate for different cycles, in accordance with said driving mode (Figs 6B, 10, 11, & 12 Items 111a, 111b1, 111b2, Tx1, & Tx2, & Pars. [0058] and [0126-0129] i.e. switching cycles may be controlled by controller).


In regard to claim 24: (Currently Amended) 
A wireless power transmitter, having a plurality of transmitter-side coupling circuits, (Figs 10, 11, & 12 Item A), and a driving circuit for driving said transmitter-side coupling circuits, comprising: an inverting circuit (Figs 10, 11, & 12 Items 111b1 & 111b2) configured to generate an AC current at two output terminals by converting a DC current (Figs 10, 11, & 12 Items Tx1, Tx2, 111b1 & 111b2), wherein said plurality of transmitter-side coupling circuits are coupled in parallel between said two output terminals (Figs 10, 11, & 12 Items 111b1 and 11b2, and Tx1 & Tx2 i.e. illustrated or arrangeable by the fact that all elements are grounded); a control circuit (Figs 10, 11, & 12 Item 111a) configured to control said inverting circuit to generate said AC current having a corresponding frequency for driving one selected transmitter-side coupling circuit (Figs 10, 11, & 12 Items 111a, 111b1 or 111b2 & Pars. [0126-0129] i.e. WPC and A4WP standards); and wherein element parameters of each transmitter-side coupling circuit are predetermined to make said transmitter-side coupling circuit operate at different frequencies (Figs 10, 11, & 12 Items Tx1 & Tx2 & Pars. [0126-0130]). 
However Jeong is vague in its disclosure of wherein the remaining transmitter-side coupling circuits are operated as high-resistance circuits that are disabled to receive said AC current.  
Muratov teaches wherein the remaining transmitter- side coupling circuits are operated as high-resistance circuits (Fig. 8 Item 15 & Col. 8 Lines 24-31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by Jeong with parts of the known multi-mode wireless power transmitter as taught by Muratov as this would have yielded the predictable result of reducing noise and improving power transfer capabilities.
Further In the alternative if Jeong does not explicitly disclose wherein said plurality of transmitter-side coupling circuits are coupled in parallel between said two output terminals it would 

In regard to claim 25: (Previously Presented) 
Modified Jeong further discloses the wireless power transmitter of claim 24, wherein said control circuit is configured to control said inverting circuit to drive one transmitter-side coupling circuit to operate at one time (Figs 8A, 10, 11, & 12 Items 111a, 111b1, 111b2, Tx1, & Tx2, & Pars. [0077-0078] and [0126-0129] i.e. see chart 8A and further capable with 111a).

In regard to claim 26: (Currently Amended) 
A control method for driving a plurality of transmitter-side coupling circuits (Figs 10, 11, & 12 Items Tx1, Tx2, 111b1 & 111b2) having different operation frequencies (Figs 10, 11, & 12 Items 111a, 111b1 or 111b2 & Pars. [0126-0129] i.e. WPC and A4WP standards) coupled in parallel between two output terminals of an inverting circuit of a wireless power transmitter (Figs 10, 11, & 12 Items 111b1 and 11b2, and Tx1 & Tx2 i.e. illustrated or arrangeable by the fact that all elements are grounded), the control method comprising: converting a DC current to generate an AC current with a predetermined frequency in accordance with the operation frequency of one selected transmitter-side coupling circuit (Figs 10, 11, & 12 Items 111a, 111b1 or 111b2 & Pars. [0126-0129] i.e. WPC and A4WP standards); controlling said selected transmitter-side coupling circuit to operate correspondinglyand wherein element parameters of each transmitter-side coupling circuit are predetermined to make said transmitter-side coupling circuit operate at different frequencies (Figs 10, 11, & 12 Items Tx1 & Tx2 & Pars. [0126-0130]). 
is vague in its disclosure of wherein the remaining transmitter-side coupling circuits are operated as high-resistance circuits that are disabled to receive said AC current.  
Muratov teaches wherein the remaining transmitter- side coupling circuits are operated as high-resistance circuits (Fig. 8 Item 15 & Col. 8 Lines 24-31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by Jeong with parts of the known multi-mode wireless power transmitter as taught by Muratov as this would have yielded the predictable result of reducing noise and improving power transfer capabilities.
Further In the alternative if Jeong does not explicitly disclose wherein said plurality of transmitter-side coupling circuits are coupled in parallel between said two output terminals it would have been obvious to one of ordinary skill in the art at the time of the invention to have concluded that the plurality of transmitter-side coupling circuits could have been arranged with a common node other than ground (e.g. a power source, or alternate coupling) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 865 USPQ 70.  

In regard to claim 27: (Previously Presented) 
Modified Jeong further discloses the control method of claim 26, further comprising detecting whether each of said transmitter-side coupling circuits is electrically coupled to a load which needs electric energy (Figs 9A, 10, 11, & 12 Items S11, S21, Tx1, Tx2, 111b1 & 111b2 & Par. [0080]).

Claims 16 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Muratov et al. (US 10,135,305) and further in view of Mizuo (US 2010/0188041).

  (Previously Presented) 
Modified Jeong further discloses the driving circuit according to claim 12, further comprising: a detection circuit (Figs 10, 11, & 12 Item 111d) being configured to correspondingly detect whether a transmitter-side coupling circuit is electrically coupled to a load which needs electric energy(Figs 10, 11, & 12 Items 111a Tx1, Tx2, 111b1 & 111b2), and to provide a detection signal; and wherein said control circuit controls said inverting circuit to drive said transmitter-side coupling circuit to transfer electric energy (Figs 10, 11, & 12 Items 111d, 111a, Tx1, Tx2, 111b1 & 111b2).  
However modified Jeong does not explicitly disclose a plurality of detection circuits being configured to correspondingly detect whether each of said plurality of transmitter-side coupling circuits is electrically coupled to a load which needs electric energy, and to provide a detection signal; and wherein said control circuit controls said inverting circuit to drive said transmitter-side coupling circuits to transfer electric energy and to receive a corresponding detection signal from a corresponding detection circuit in one cycle, in order to detect a state of said load.
Mizuo teaches a first (Fig. 2 Items 208, 201, 205) and second detection circuit (Fig. 2 Items 208, 202, 205) being configured to detect whether said second transmitter-side coupling circuit (Fig. 2 Item 202) is electrically coupled to a load which needs electric energy or not (Fig. 2 Item 300 & Par. [0046] i.e. load is detected when inductance of coils changes), and to provide a second detection signal (Fig. 2 Item 208 & Par. [0046] i.e. detect signal sent to control or 210 & Par. [0047]) and to receive a corresponding detection signal from a corresponding detection circuit in one cycle, in order to detect a state of said load (Figs. 2, 3, & 6 Item 201 & 300 S603, S604 and Figs. 2, 3, 6 & 7 Item 202 S601 Pattern T0-T5 = a cycle)).  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by modified Jeong with parts of the known Apparatus for supplying power to external devices as taught by Mizuo as this would have yielded the predictable result of power saving due to the increase in control over which coil is powered, and thereby which device is to be charged.  

  (Previously Presented) 
Modified Jeong further discloses the driving circuit according to claim 16, wherein said detection circuit detects said load by at least one of detecting fluctuation in said corresponding transmitter-side coupling circuit, and receiving a signal from a communication module under a short-range wireless communication protocol (Mizuo: Fig. 2 Item 208 & Par. [0046] i.e. detect signal sent to control or 210 & Pars. [0040] i.e. NFC & [0047]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Muratov et al. (US 10,135,305) and further in view of Mizuo (US 2010/0188041).

In regard to claim 17: (Currently Amended) 
Modified Jeong further discloses the driving circuit according to claim 12, wherein when said selected transmitter-side coupling circuit is detected to be electrically coupled to a load which needs electric energy (Figs 9A, 10B, 11, & 12 Items Tx1, Tx2, 111b1 & 111b2), said control circuit (Figs 10, 11, & 12 Item 111a) is configured to control said inverting circuit to drive said transmitter-side coupling circuit to transfer electric energy (Figs 10, 11, & 12 Items 111a, 111b1 or 111b2 & Pars. [0126-0129] i.e. WPC and A4WP standards). 
However modified Jeong does not explicitly disclose powering until said load is disconnected or does not need electric energy, and to drive a next transmitter-side coupling circuit to transfer electric energy in a next one cycle.
Mizuo teaches wherein when said selected transmitter-side coupling circuit is detected to be electrically coupled to a load which needs electric energy (Mizuo: Figs. 2 & 3 Items 300, 208, 201, 202, & 205), powering until said load is disconnected or does not need electric energy (Mizuo: Figs. 2, 3, & 6 Item 201 & 300 S603, S604), and to drive a next transmitter-side coupling circuit (Mizuo: Fig. 2 Item 208 a next one cycle (Mizuo: Figs. 2, 3, 6 & 7 Item 202 S601 Pattern T0-T5 = a cycle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by modified Jeong with parts of the known Apparatus for supplying power to external devices as taught by Mizuo as this would have yielded the predictable result of power saving due to the increase in control over which coil is powered, and thereby which device is to be charged.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Muratov et al. (US 10,135,305) and further in view of Mizuo (US 2010/0188041).  

In regard to claim 18: (Currently Amended) 
Modified Jeong further discloses the driving circuit according to claim 12, wherein when said selected transmitter-side coupling circuit is electrically coupled to a load which needs electric energy (Figs 9A, 10B, 11, & 12 Items Tx1, Tx2, 111b1 & 111b2), said control circuit (Figs 10, 11, & 12 Item 111a) is configured to control said inverting circuit to drive said transmitter-side coupling circuit to transfer electric energy (Figs 10, 11, & 12 Items 111a, 111b1 or 111b2 & Pars. [0126-0129] i.e. WPC and A4WP standards).
However modified Jeong does not explicitly disclose the transfer of electric energy is to be continuous for a predetermined number of cycles, and to drive a next transmitter-side coupling circuit to transfer electric energy in a next one cycle.
Mizuo teaches the transfer of electric energy is to be continuous for a predetermined number of cycles (Mizuo: Figs. 2 & 7 Items T0-T5), and to drive a next transmitter-side coupling circuit (Mizuo: Fig. 2 Item 208 & Par. [0046] i.e. detect signal sent to control or 210 & Pars. [0040] i.e. NFC & [0047]) to a next one cycle (Mizuo: Figs. 2, 3, 6 & 7 Item 202 S601 Pattern T0-T5 = a cycle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by modified Jeong with parts of the known Apparatus for supplying power to external devices as taught by Mizuo as this would have yielded the predictable result of power saving due to the increase in control over which coil is powered, and thereby which device is to be charged.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Muratov et al. (US 10,135,305) and further in view of Mizuo (US 2010/0188041).

In regard to claim 19: (Previously Presented) 
Modified Jeong further discloses the driving circuit according to claim 12.  
However modified Jeong does not explicitly disclose wherein said control circuit turns off switches of said inverting circuit for a predetermined reset time before switching said transmitter-side coupling circuit.
Mizuo teaches wherein said control circuit (Mizuo: Item 205) turns off switches of said inverting circuit for a predetermined reset time before switching said transmitter-side coupling circuit (Mizuo: Figs. 2, 3, 5, 6, 7, 10 Items 201, 202, & T0-T1 i.e. predetermined and adjustable patterns).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by modified Jeong with parts of the known Apparatus for supplying power to external devices as taught by Mizuo as this would have yielded the predictable result of power saving due to the increase in control over which coil is powered, and thereby which device is to be charged.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Muratov et al. (US 10,135,305) and further in view of Mizuo (US 2010/0188041).

In regard to claim 20: (Previously Presented) 
Modified Jeong further discloses the driving circuit according to claim 12.  
However modified Jeong does not explicitly disclose wherein when none of said transmitter-side coupling circuits is electrically coupled to said load which needs electric energy, said control circuit controls said wireless power transmitter in a standby state for a predetermined time period.
Mizuo teaches wherein when none of said transmitter-side coupling circuits is electrically coupled to said load which needs electric energy (Mizuo: Figs. 5 & 6 Items 201, 202, 300), said control circuit (Mizuo Item 205) controls said wireless power transmitter in a standby state for a predetermined time period (Mizuo: Figs. 2, 3, 6, & 10 Items 201 & 202 and T0-T5 i.e. any time period were no power is provided e.g. T0).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by modified Jeong with parts of the known Apparatus for supplying power to external devices as taught by Mizuo as this would have yielded the predictable result of power saving due to the increase in control over which coil is powered, and thereby which device is to be charged.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Muratov et al. (US 10,135,305) and further in view of Kanno et al. (US 2015/0115730).

In regard to claim 22: (Previously Presented) 

 However modified Jeong does not explicitly disclose further comprising a DC-DC converter being electrically coupled between power supply terminals and input terminals of said inverting circuit, and being configured to adjust an input voltage of said inverting circuit in accordance with said load.
Kanno teaches a DC-DC converter (Fig. 1 Item 21) being electrically coupled between power supply terminals (Fig. 1 Item 1) and input terminals of said inverting circuit (Fig. 1 Item 22), and being configured to adjust an input voltage of said inverting circuit (Fig. 1 Items 21 & 22).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by modified Jeong with the known wireless power transmission system as taught by Kanno as doing do would have yielded the predictable results of greater control over the amount of power to be provided wirelessly.  

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Muratov et al. (US 10,135,305) and further in view of Mizuo (US 2010/0188041) as applied to claim 20 above, and further in view of Kanno et al. (US 2015/0115730).

In regard to claim 23:  (Currently Amended) 
Modified Jeong further discloses the driving circuit according to claim 20.  
However modified Jeong does not explicitly disclose wherein said DC-DC converter is configured to adjust an input voltage of said inverting circuit to have different values when said inverting circuit is switched to drive said transmitter-side coupling circuits (Kanno Fig. 11 & Par. [0055] i.e. safe method of driving multiple coils).
Kanno teaches a DC-DC converter (Fig. 1 Item 21) is configured to adjust an input voltage of said inverting circuit to have different values when said inverting circuit is switched to drive said transmitter-side coupling circuits (Fig. 11 & Par. [0055] i.e. safe method of driving multiple coils).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by Jeong as modified by Mizuo with the known wireless power transmission system as taught by Kanno as doing do would have yielded the predictable results of even more control over the amount of power to be provided wirelessly.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Muratov et al. (US 10,135,305) and further in view of Mizuo (US 2010/0188041).

In regard to claim 28: (Currently Amended) 
Modified Jeong further discloses the control method of claim 26, further comprising driving one transmitter- side coupling circuit which is detected to be electrically coupled to a load which needs electric energy (Figs 9A, 10B, 11, & 12 Items Tx1, Tx2, 111b1 & 111b2), to transfer electric energy (Figs 10, 11, & 12 Items 111a, 111b1 or 111b2 & Pars. [0126-0129] i.e. WPC and A4WP standards).  
However Jeong does not explicitly disclose powering until said load is disconnected or does not need electric energy, and to drive a next transmitter-side coupling circuit to transfer electric energy in a next one cycle.
Mizuo teaches wherein when said selected transmitter-side coupling circuit is detected to be electrically coupled to a load which needs electric energy (Mizuo: Figs. 2 & 3 Items 300, 208, 201, 202, & 205), powering until said load is disconnected or does not need electric energy (Mizuo: Figs. 2, 3, & 6 Item 201 & 300 S603, S604), and to drive a next transmitter-side coupling circuit (Mizuo: Fig. 2 Item 208 & Par. [0046] i.e. detect signal sent to control or 210 & Pars. [0040] i.e. NFC & [0047]) to transfer electric energy in a next one cycle (Mizuo: Figs. 2, 3, 6 & 7 Item 202 S601 Pattern T0-T5 = a cycle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by modified Jeong with parts of the known Apparatus for supplying power to external devices as taught by Mizuo as .  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Muratov et al. (US 10,135,305) and further in view of Mizuo (US 2010/0188041).

In regard to claim 29: (Currently Amended) 
Modified Jeong further discloses the control method of claim 26, further comprising driving one transmitter- side coupling circuit which is detected to be electrically coupled to a load which needs electric energy (Figs 9A, 10B, 11, & 12 Items Tx1, Tx2, 111b1 & 111b2) to transfer electric energy (Figs 10, 11, & 12 Items 111a, 111b1 or 111b2 & Pars. [0126-0129] i.e. WPC and A4WP standards).
However modified Jeong does not explicitly disclose the transfer of electric energy is to be continuous for a predetermined number of cycles, and to drive a next transmitter-side coupling circuit to transfer electric energy in a next one cycle.
Mizuo teaches the transfer of electric energy is to be continuous for a predetermined number of cycles (Mizuo: Figs. 2 & 7 Items T0-T5), and to drive a next transmitter-side coupling circuit (Mizuo: Fig. 2 Item 208 & Par. [0046] i.e. detect signal sent to control or 210 & Pars. [0040] i.e. NFC & [0047]) to transfer electric energy in a next one cycle (Mizuo: Figs. 2, 3, 6 & 7 Item 202 S601 Pattern T0-T5 = a cycle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by modified Jeong with parts of the known Apparatus for supplying power to external devices as taught by . 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Muratov et al. (US 10,135,305) and further in view of Mizuo (US 2010/0188041).

In regard to claim 30: (Previously Presented) 
Modified Jeong further discloses the control method of claim 26.  
 However modified Jeong does not explicitly disclose further comprising controlling said wireless power transmitter to be in a standby state for a predetermined time period when none of said transmitter-side coupling circuits is detected to be electrically coupled to a load which needs electric energy.
Mizuo teaches wherein when none of said transmitter-side coupling circuits is electrically coupled to said load which needs electric energy (Mizuo: Figs. 5 & 6 Items 201, 202, 300), said control circuit (Mizuo Item 205) controls said wireless power transmitter in a standby state for a predetermined time period (Mizuo: Figs. 2, 3, 6, & 10 Items 201 & 202 and T0-T5 i.e. any time period were no power is provided e.g. T0).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by modified Jeong with parts of the known Apparatus for supplying power to external devices as taught by Mizuo as this would have yielded the predictable result of power saving due to the increase in control over which coil is powered, and thereby which device is to be charged.  

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0079797) in view of Muratov et al. (US 10,135,305) and further in view of Kanno et al. (US 2015/0115730).

In regard to claim 31: (Previously Presented) 
Modified Jeong further discloses the control method of claim 26.  
However modified Jeong is vague in its disclosure of further comprising adjusting an input voltage received by said transmitter-side coupling circuits in accordance with load states correspondingly.
Kanno teaches a DC-DC converter (Fig. 1 Item 21) being electrically coupled between power supply terminals (Fig. 1 Item 1) and input terminals of said inverting circuit (Fig. 1 Item 22), and being configured to adjust an input voltage of said inverting circuit (Fig. 1 Items 21 & 22).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined parts of the known apparatus and method of non-contact type charger as disclosed by modified Jeong with the known wireless power transmission system as taught by Kanno as doing do would have yielded the predictable results of greater control over the amount of power to be provided wirelessly.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-31 have been considered but are moot because the new ground of rejection does not rely on any reference as currently applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
9/9/2021